DETAILED ACTION
This action is in response to the filing on 12-18-2020. Claims 1-6, 9 and 11-12 are pending and have been considered below.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Brush on 3-22-2021.

Please amend claims 1, 11 and 12 as follows: 

1. (Currently Amended) A method for navigating in a video content, the navigation being performed from a graphical user interface displayed by a touchscreen of an electronic device, the user interface comprising:
a video player capable of reproducing the video content;

the method comprising the following acts performed by the device in order to extract a clip including a starting image, 
detecting a touch of the touchscreen by the user on the banner, the touch being of slide type extending in the direction parallel to the banner;
on detection of the touch, successive displaying, by the video player, of images respectively corresponding to the images of the banner that are successively touched during the slide movement;
on detection of an interruption of the slide movement, the electronic device checks if the touch is  maintained on the touchscreen during the interruption, if yes playing back the video content by the video player from a last image displayed by the video player, corresponding to a last image touched during the slide movement; 
on detection of a confirmation of the interruption to the touch by lifting the touch,  extracting the clip including a plurality of images of the video content, the clip starting with the last image displayed by the video player and having a predetermined duration; and
performing at least one of providing the extracted clip to the video player where the extracted clip is read and displayed, or providing a share functionality capable of sharing the extracted clip.


11. (Currently Amended) A non-transitory computer-readable medium comprising a computer program stored thereon having instructions for implementing a method for navigating in a video content, when these instructions are executed by a processor  of an electronic device, the navigation being performed from a graphical user interface displayed by a touchscreen of the electronic device, the user interface comprising:
a video player capable of reproducing the video content;
a banner comprising a fixed plurality of images extracted from the video content, the images extending in a direction parallel to the banner and in a chronological order;
the method comprising the following acts in order to extract a clip including a starting image:
detecting a touch of the touchscreen by the user on the banner, the touch being of slide type extending in the direction parallel to the banner;
on detection of the touch, successive displaying, by the video player, of images respectively corresponding to the images of the banner that are successively touched during the slide movement;
on detection of an interruption of the slide movement, the electronic device checks if the touch is maintained on the touchscreen during the interruption, if yes playing back the video content by the video player from a last image displayed by the video player, corresponding to a last image touched during the slide movement; 
on detection of a confirmation of the interruption to the touch by lifting the touch, extracting a clip including a plurality of images of the video content, the clip starting with the last image displayed by the video player and having a predetermined duration; and
performing at least one of providing the extracted clip to the video player where the extracted clip is read and displayed, or providing a share functionality capable of sharing the extracted clip.

12. (Currently Amended) An electronic device capable of playing back a video content, the device comprising:
a touchscreen;
a microcontroller configured to perform the following acts in order to extract a clip including a starting image:
displaying, on the touchscreen, a graphical user interface comprising a video player capable of reproducing the video content and a banner comprising a fixed plurality of images extracted from the video content, the images extending in a direction parallel to the banner and in a chronological order;
detecting a touch of the touchscreen by the user on the banner, the touch being of slide type extending in the direction parallel to the banner;
on detection of the touch, successively displaying, by the video player, images respectively corresponding to the images of the banner that are successively touched during the slide movement;
on detection of an interruption of the slide movement, the microcontroller checks if the touch is maintained on the touchscreen during the interruption, if yes  playing back the video content by the video player from a last image displayed by the video player, corresponding to a last image touched during the slide movement; 
on detection of a confirmation of the interruption to the touch by lifting the touch, extracting the clip including a plurality of images of the video content, the clip starting with the last image displayed by the video player and having a predetermined duration; and
performing at least one of providing the extracted clip to the video player where the extracted clip is read and displayed, or providing a share functionality capable of sharing the extracted clip.

 
[AltContent: textbox ()]

Statement of Reasons for Allowance

Claims 1-6, 9 and 11-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior Chang et al. (“Chang” 20110275416 A1), Miura et al. (“Miura” 20160357353 A1), Persson et al. (“Persson” 20160334980 A1) and Roh et al. (“Roh” 20140026051 A1) disclose a video player with slide input capability; 
However Chang, Miura, Persson and Roh singularly or in combination, still fail to anticipate or render all of the above recited limitations including the sequence of operations utilizing the slide input pause and interruption obvious. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 





Inquires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        3-23-21